Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 1 of 24

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
PENNSYLVANIA

FRANK DeLUCA,

Plaintiff CIVIL ACTION NO.

VS.

CITY OF PITTSBURGH,
BRIAN BURGUNDER,
DAVID HONICK,and
DAVID LINCOLN,

JURY TRIAL DEMANDED

~._'-_'-_"_..'-.__¢\_¢\_¢`_»~._,~._¢`_¢V-.._,..._,

Defendant
COMPLAINT
AND NOW, comes the Plaintiff, Frank DeLuca, and by his
attorney, James E. DePasquale, Esquire, brings this Complaint
against the Defendants, City of Pittsburgh, Brian Burgunder,
David Honick, and David Lincoln, upon cause as follows.
The Parties
l. Frank Deluca, hereinafter “Plaintiff”, is an individual
who resides at 846 Kennebec Street, Pittsburgh, Allegheny
County, Pennsylvania 15217.
2. City of Pittsburgh, hereinafter “Defendant City”, is a

Pennsylvania City of the Second Class with principal offices

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 2 of 24

located at Fifth Floor, City- County Building, 436 Grant Street,
Pittsburgh, Allegheny County, Pennsylvania 15219.

3. Brian Burgunder, hereinafter “Defendant Burgunder”, is
an individual who resides in Allegheny County, Pennsylvania.

4. David Honick, hereinafter “Defendant Honick”, is an
individual who resides in Allegheny County, Pennsylvania.

5. David Lincoln, hereinafter “Defendant Lincoln”r is an
individual who resides in Allegheny County, Pennsylvania.

6. On October 11 and 12, 2018, Defendants Burgunder,
Honick, and Lincoln were all employed by Defendant City as
police officers.

Jurisdiction
7. Jurisdiction to have these claims, which allege inter
alia deprivation of Plaintiff’s rights by Defendants under color
of state law, heard in the United States District Court is

bottomed on 28 U.S.C.§1343 (a)(3).

Short Statement

8. On October 12, 2018, while acting within the course and
scope of their employment as Defendant City police officers,
Defendants Burgunder, Honick, and Lincoln subjected Plaintiff to
false imprisonment and excessive force. Defendant Burgunder
thereafter subjected Plaintiff to malicious prosecution. All of

which deprived Plaintiff under color of state law of his rights

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 3 of 24

under the United States Constitution and law per 42 U.S.C.§1983.
Plaintiff also suffered physical injuries, medical bills, wage
loss, disfigurement, pain and suffering, mental anguish, and was
required to pay attorney fees. Plaintiff claims compensatory
damages against Defendants; attorney fees from all Defendants
per 42 U.S.C.§1988; and punitive damages against Defendants

Burgunder, Honick, and Lincoln.

General Awerments

 

9. On October ll, 2018, at approximately 7:30 P.M.,
Defendants Burgunder, Honick, and Lincoln, in the company of
Brian Martin, while all four men were acting as on duty but
plain clothes Defendant City police officers, entered Kopy's
Bar, a licensed Pennsylvania liquor establishment located at 80
South 12th Street, Pittsburgh, Allegheny County, Pennsylvania
15203.

10. On said date and at said time, Defendants Burgunder,
Honick and Lincoln, and Martin, began consuming alcohol at
Kopy’s Bar, and did so continuously and copiously from 7:30 P.
M. until October 12, 2018, at approximately 12:30 A.M.

ll. By ll:30 P.M., on October ll, 2018, Defendants
Burgunder, Honick, Lincoln, and Martin were all visibly
intoxicated due to their consumption of alcohol.

12. At approximately 11:41 P.M., on October 11, 2018,

Plaintiff and five companions entered Kopy's Bar.

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 4 of 24

13. Plaintiff and his companions, all of whom were sober,
and acting in a law abiding manner, paid no notice to Defendants
Burgunder, Honick, and Lincoln, and Martin, who were all seated
at a corner area of the bar off of the entrance to the bar, and
Plaintiff and several of his companions went to the rear of
Kopy’s Bar to drink beer and play pocket billiards.

14. Nevertheless, immediately upon the entrance into Kopy's
Bar of Plaintiff and his companions, Defendants Burgunder,
Honick, and Lincoln, and Martin -- and especially Defendant
Honick, who was extremely intoxicated -- took note of Plaintiff
and his companions, and Defendants Burgunder, Honick, and
Lincoln, and Martin became fixated on Plaintiff and his
companions and agitated towards them.

15. At this point neither Plaintiff nor his companions nor
the sole bartender at Kopy's Bar was aware that Defendants
Burgunder, Honick, and Lincoln, and Martin were in fact City of
Pittsburgh police officers, much less on duty detectives, as
Defendants Burgunder, Honick, and Lincoln, and Martin appeared
to be only the obvious: four drunks in a saloon who were
beginning to become obnoxious in demeanor for no known reason
other than their visible intoxication.

16. Defendants Burgunder, Honick, and Lincoln, and Martin

then began to point at Plaintiff and his companions and to

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 5 of 24

repeatedly tell the bartender that Plaintiff and his friends
should not be permitted as patrons at Kopy's Bar.

17. At approximately 12:20 A.M., on October 12 2018,
Defendants Burgunder, Honick, and Lincoln, and Martin, for the
first time, revealed to the bartender, but only to the
bartender, that they were in fact on duty City of Pittsburgh
Police Officers, and they also stated that the situation was
dangerous between Defendants Burgunder, Honick, and Lincoln, and
Martin and Plaintiff and his companions, when no such danger was
presented by Plaintiff and his companions, all of whom were
sober and law abiding.

18. After two of Plaintiff's five companions left Kopy's
Bar for the evening, the situation escalated with Defendants
Burgunder, Honick, and Lincoln, and Martin positioning
themselves off of their seats at the front corner of the bar and
on their feet between Plaintiff and one of his companions and
the exit door.

19. Defendants Burgunder, Honick, and Lincoln, and Martin
acting in conspiratorial concert, began to intimidate Plaintiff,
and impede Plaintiff's exit from Kopy's Bar, with Defendant
Honick repeatedly showing his loaded handgun, located in the
front band of his pants, and gripping its handle, but with no

one revealing his identity as a police officer.

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 6 of 24

20. At approximately 12:40 P.M., Plaintiff was provoked by
the intimidation and exit blocking into pushing Defendant
Honick.

21. Plaintiff pushing Defendant Honick occurred with no
knowledge on Plaintiff's part that any of the Defendants
Burgunder, Honick, and Lincoln, and/or Martin was a police
officer, much less an on duty officer, and just as uniformed
City of Pittsburgh Police Officers, led by two sergeants,
entered Kopy's Bar having been summoned both by the bartender
and at least one of the police officer Defendants.

22. Once Plaintiff pushed Defendant Honick, a police riot
erupted with Defendants Burgunder, Honick, and Lincoln, in
conspiratorial concert, violently assaulting Plaintiff, by
Defendant Burgunder holding onto and controlling Plaintiff by
his hair and arms and Defendants Honick and Lincoln repeatedly
punching Plaintiff about the head and face while one of the
uniformed sergeants pepper sprayed Plaintiff's face.

23. After their conspiratorial assault upon Plaintiff,
Defendant Burgunder arrested Plaintiff, and, in a sworn
affidavit, Defendant Burgunder filed a Criminal Complaint in the
Court of Common Pleas of Allegheny County at OTN:G820979-5
charging Plaintiff with five counts of felony of the first
degree Aggravated Assault --the five alleged victims being

Defendants Burgunder, Honick, and Lincoln, and uniformed

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 7 of 24

Sergeants Baker and Turko-- and, ironically, one count each of
felony of the first degree Criminal Conspiracy to Commit
Aggravated Assault, and Riot. See “Exhibit A” attached hereto.

24. At all times pertinent Defendants Burgunder, Honick,
and Lincoln were acting within the course and scope of their
employment with Defendant City.

25. The conduct of Defendants Burgunder, Honick, and
Lincoln toward Plaintiff throughout the encounter conformed to
the official policy, custom or practice of Defendant City and
was further encouraged by Defendant City's failure to investi-
gate and punish prior allegations of consuming alcohol while on
duty and/or excessive force and/or malicious prosecution and/or
false imprisonment by Defendants Burgunder, Honick, and Lincoln,
and Martin and/or other officers.

26. On November 14, 2018, the Commonwealth of Pennsylvania,
through the Office of the District Attorney of Allegheny County,
withdrew all charges that were filed against Plaintiff at OTN:
G820979-5, thus making Plaintiff the prevailing party in that
criminal prosecution.

27. The assault by Defendants Burgunder, Honick, and
Lincoln upon Plaintiff resulted in Plaintiff suffering physical
injuries as follows:

(a) head and facial trauma

(b) burning in the eyes from
being pepper sprayed

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 8 of 24

(c) fracture of the left elbow
coronoid process

(d) dislocation of the radio-
capitellar and ulnohumeral
joint of the right elbow,
and medial and dorsal dis-
placement of the radius
and ulna

M
Frank DeLuca vs. City of Pittsburgh

28. Plaintiff hereby incorporates paragraphs l through 26
above, as if the same were more fully set forth herein.

29. By curtailing Plaintiff’s freedom of movement, even
though there was no probable cause to believe that Plaintiff had
committed a criminal act, Defendants Burgunder, Honick, and
Lincoln, while acting in the course scope of their employment
duties as Defendant City's police officers subjected Plaintiff

to false imprisonment.

30. Due to the false imprisonment that he was subjected to,
Plaintiff was deprived under color of state law of his rights,
privileges, and immunities as secured by the United States
Constitution and law, all of which is prohibited by the provisions
of 42 U.S.C. §1983, and Plaintiff has suffered compensatory damages
as follows:

(a) deprivation of his civil and
constitutional rights,

(b) the emotional distress caused
by the imprisonment,

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 9 of 24

(c) the physical injury that he
suffered while falsely imprisoned
which caused:

(1) pain, suffering, in-
convenience and loss
of enjoyment of life’s
pleasures,

(2) medical bills,

(3) disfigurement,

(4) mental anguish and
distress, and

(5) wage loss.

31. Plaintiff also claims reasonable attorney fees and
costs from Defendant City as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant City for an amount in excess of
Seventy-Five Thousand ($75,000.00) Dollars exclusive of
costs.

COUNT II
Frank Deluca vs. City of Pittsburgh

32.Plaintiff hereby incorporates paragraphs l through 30
above, as if the same were more fully set forth herein.

33. By violently assaulting Plaintiff by repeatedly
punching Plaintiff about the head and face when he was subdued
and no threat to them, and by injuring his elbows bi-laterally
-- whether or not Plaintiff had committed any criminal act,
which Plaintiff had not done -- Defendants Burgunder, Honick,
and Lincoln, while acting within the course and scope of their
employment duties as police officers of Defendant City,

subjected Plaintiff to the use of excessive force.

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 10 of 24

34. Due to the excessive force that he was subjected to,
Plaintiff was deprived under color of state law of his rights,
privileges, and immunities as secured by the United States
Constitution and law, all of which is prohibited by the
provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as follows:
(a) deprivation of his civil and
constitutional rights,
(b) pain, suffering, inconvenience,
and loss of enjoyment of life's
pleasures,
(c) medical bills,
(d) disfigurement,
(e) mental anguish and distress,
and
(f) wage loss.
35.Plaintiff also claims reasonable attorney fees and costs
from Defendant City as provided for in 42 U.S.C. §1988.
WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant City for an amount in excess of Seventy-
Five Thousand (?5,000.00) Dollars exclusive of costs.
COU'NT III
Frank DeLuca vs. City of Pittsburgh
36. Plaintiff hereby incorporates paragraphs l through 34

above, as if the same were more fully set forth herein.

19

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 11 of 24

37. Defendant Burgunder, while acting within the course and
scope of his employment duties as a police officer of Defendant
City, caused Plaintiff to be criminally prosecuted while lacking
probable cause that Plaintiff committed any of the seven crimes
with which Plaintiff was charged, did so for a purpose other than
bringing an offender to justice, and the prosecution terminated in
Plaintiff's favor.

38. Thus, Plaintiff was subjected to malicious prosecution
which caused Plaintiff to be deprived under color of state law of
his rights, privileges, and immunities as secured by the United
States Constitution and law, all of which is prohibited by the
provisions of 42 U.S.C.§1983, and Plaintiff has suffered damages
as follows:

(a) deprivation of his civil
and constitutional rights,
(b) the cost of defending against
the malicious prosecution, and
(c) the emotional distress
caused by the malicious
prosecution.

39. Plaintiff also claims reasonable attorney fees and costs
from Defendant City as provided for in 42 U.S.C.§ 1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant City for an amount in excess of Seventy-

Five Thousand (75,000.00) Dollars exclusive of costs.

ll

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 12 of 24

COUNT IV
Frank DeLuca vs. Brian Burgunder

40. Plaintiff hereby incorporates paragraphs l through 38
above, as if the same were more fully set forth herein.

41. By subjecting Plaintiff to false imprisonment, Defendant
Burgunder caused Plaintiff to be deprived under color of state law
of his rights, privileges, and immunities as secured by the United
States Constitution and law, all of which is prohibited by the
provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 29 above.

42. In addition to compensatory damages, Defendant
Burgunder's conduct was outrageous and engaged in with reckless
indifference to the rights, safety, and well being of Plaintiff,
such that Plaintiff also claims punitive damages from Defendant
Burgunder.

43. Plaintiff also claims reasonable attorney fees and costs
from Defendant Burgunder as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Burgunder for an amount in excess of
Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

COU'NT V
Frank DeLuca vs. Brian Burgunder
44. Plaintiff hereby incorporates paragraphs l through 42

above, as if the same were more fully set forth herein.

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 13 of 24

45. By subjecting Plaintiff to the use of excessive force,
Defendant Burgunder caused Plaintiff to be deprived under color of
state law of his rights, privileges, and immunities as secured by
the United States Constitution and law, all of which is prohibited
by the provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 33 above.

46. In addition to compensatory damages, Defendant
Burgender's conduct was outrageous and engaged in with reckless
indifference to the rights, safety, and well being of Plaintiff,
such that Plaintiff also claims punitive damages from Defendant
Burgunder.

47. Plaintiff also claims reasonable attorney fees and Costs
from Defendant Burgunder as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Burgunder for an amount in excess of
Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

COU'NT VI
Frank DeLuca vs. Brian Burg'under

48. Plaintiff hereby incorporates paragraphs l through 46
above, as if the same were more fully set forth herein.

49. By subjecting Plaintiff to malicious prosecution,
Defendant Burgunder caused Plaintiff to be deprived under color of
state law of his rights, privileges, and immunities as secured by
the United States Constitution and law, all of which is prohibited
by the provisions of 42 U.S.C. §1983, and Plaintiff has suffered

compensatory damages as set forth in paragraph 37 above.

13

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 14 of 24

50. In addition to compensatory damages, Defendant
Burgunder's conduct was outrageous and engaged in with reckless
indifference to the rights, safety, and well being of Plaintiff,
such that Plaintiff also claims punitive damages from Defendant
Burgunder.

51. Plaintiff also claims reasonable attorney fees and costs
from Defendant Burgunder as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Burgunder for an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

COUNT VI I
Frank DeLuca vs. David Honick

52. Plaintiff hereby incorporates paragraphs 1 through 50
above, as if the same were more fully set forth herein.

53. By subjecting Plaintiff to false imprisonment, Defendant
Honick caused Plaintiff to be deprived under color of state law of
his rights, privileges, and immunities as secured by the United
States Constitution and law, all of which is prohibited by the
provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 29 above.

54. In addition to compensatory damages, Defendant Honick's
conduct was outrageous and engaged in with reckless indifference
to the rights, safety, and well being of Plaintiff, such that

Plaintiff also claims punitive damages from Defendant Honick.

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 15 of 24

55. Plaintiff also claims reasonable attorney fees and costs
from Defendant Honick as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Honick for an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

COUNT VI I I
Frank DeLuca vs. David Honick

56. Plaintiff hereby incorporates paragraphs l through 54
above, as if the same were more fully set forth herein.

57. By subjecting Plaintiff to the use of excessive force,
Defendant Honick caused Plaintiff to be deprived under color of
state law of his rights, privileges, and immunities as secured by
the United States Constitution and law, all of which is prohibited
by the provisions of 42 U.S.C.§1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 33 above.

58. In addition to compensatory damages, Defendant Honick's
Conduct was outrageous and engaged in with reckless indifference
to the rights, safety, and well being of Plaintiff, such that
Plaintiff also claims punitive damages from Defendant Honick.

59. Plaintiff also claims reasonable attorney fees and costs
from Defendant Honick as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Honick for an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

15

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 16 of 24

COU'NT IX
Frank DeLuca vs. David Lincoln

60. Plaintiff hereby incorporates paragraphs l through 58
above, as if the same were more fully set forth herein.

61. By subjecting Plaintiff to false imprisonment, Defendant
Lincoln caused Plaintiff to be deprived under color of state law
of his rights, privileges, and immunities as secured by the United
States Constitution and law, all of which is prohibited by the
provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 29 above.

62. In addition to compensatory damages, Defendant Lincoln's
conduct was outrageous and engaged in with reckless indifference
to the rights, safety, and well being of Plaintiff, such that
Plaintiff also claims punitive damages from Defendant Lincoln.

63. Plaintiff also claims reasonable attorney fees and costs
from Defendant Lincoln as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Lincoln for an amount in excess of

Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

COUNT X
Frank DeLuca vs. David Lincoln
64. Plaintiff hereby incorporates paragraphs l through 62

above, as if the same were more fully set forth herein.

16

Case 2:18-cV-01567-CB Document 1 Filed 11/20/18 Page 17 of 24

65. By subjecting Plaintiff to the use of excessive force,
Defendant Lincoln caused Plaintiff to be deprived under color of
state law of his rights, privileges, and immunities as secured by
the United States Constitution and law, all of which is prohibited
by the provisions of 42 U.S.C. §1983, and Plaintiff has suffered
compensatory damages as set forth in paragraph 33 above.

66. In addition to compensatory damages, Defendant Lincoln’s
conduct was outrageous and engaged in with reckless indifference
to the rights, safety, and well being of Plaintiff, such that
Plaintiff also claims punitive damages from Defendant Lincoln.

67. Plaintiff also claims reasonable attorney fees and costs
from Defendant Lincoln as provided for in 42 U.S.C. §1988.

WHEREFORE, Plaintiff prays this Honorable Court to enter
judgment against Defendant Lincoln for an amount in excess of
Seventy-Five Thousand ($75,000.00) Dollars exclusive of costs.

Respectfully Submitted,

ll

torney James E. D

       

asquale
1302 Grant Building

310 Grant Street

Pittsburgh, PA 15219
412-411-1415
jim.depasquale@verizon.net

PA ID NO. 30223

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

....._...._._...~_. - ._ruu_arr_vru\ll"\ § HULIL;|:CR|M|NAL§MP NT
COUNWOF:/l\lr,h§§l;ifa“.~m'e-c\/-o1567-CBc ' ' ' ' em 1 ddmdr¢i?r§il$n ol@§ ~?r_ rA
.wm; PrrTsauRGr-r rwuNrchAL couer `-‘;,- .“-’~3"' VS- n
Mag:'stcrial D:_rr.rictr\’umbcr 05-0-03 DEFENDAN`|"; (NAAE BMADDRES§_§°' ' § ' ___
Addr=s=- aalJr-'IRSTAVENUE FRANK DELUCA 333 ,§: 1 . _
PrrrssuP.GI-r. PA 15219 rsr-amana wade marie Lasrrvane ' “ _- Gen.
845 KENNEBEC sTREET PrTTseuRGH. PA 15217 ' ' a
Phun=;rlzaso.ens
Nclc Exrradtuon codeType - - - _ 4 - .- =
Distanoe;
. , `_. _ * _ _ _ '. _ _ DEFENDANTrDErrnFrcAnoNlNFORMAHON:a€' v*~r"Ms~‘:as'a’ss"e.¢. a.==a‘*'= - .
Doclret Number Date Filed OTNILiveScan Nurnber Complaint!lnclderrt Nun'br:r iteun Lab Servlces?
EK F)Z,?» [X ” ’/X G 820979-5 13201559 l:l Y¢s
GENDERMALE nos osr1uriaaz nos Aad'r poe co-omndanrrs) |_'X]
RACEWHITE Frrst Name Mddle Narne Last Nane GerL
smmcm' AKA
HAia cor_oa aRo rsRowN) l EYE coLoR aRo ranowN)

n . r\t\@.:G.FTjtlb_'-'il'?§ll
DttA`_.-,_' l DNA mention m
summer | '-MNu Numr.l aiei?§aa'"e;fr£ai*.
UEF§¢_SR_FI'!G‘€!H@ 5 | us
Flli§`eiriiHlii.Ql=f§siT¢_¢'atJ¢-"r\

' oa=a~rDANTin~ucLEmFoemnoN _ __ . '.
Plate# Stato Hazmat Roglstratlon . Oth.NClCVeh. Code Reg.
Com‘nl Schoo|
S"°"°' (M'Wm veh. rna. ven §§
VlN Year M.ako Mode| Ston Co|or |:|

 

 

Ottice of the attorney for the Commonwea|tl'(§] Approvedl:l Dlsapproved because:

 

 

(Tl'e attorney for the Commnv.ealth rray require that the complaint arrest warrant atlida\.it. or both be approved by the attorney for the Corrmonwealtl'\ prior

co nrzng. see Pa.acrimr=. son

 

 

 

 

name d the attorney for the Govmm“.am) (Signau.re ct the anome~; |'r:r the Ccrr~.mcm-.ealth) (Date)
|, BR|AN BURGUNDER 37278

(Name of the Afliant) (PSPJMPOEI'C -Assigned AfEant |D Nu'rber & Badge #
ofC|TY OF Pl'|'l'SBURGH PAPPDOOOO

(ldentihj Department orAgency Represented and Politiral Subdi'.fsion) (Police Agenc,y OR| Nr.mber)

do hereby state: (check appropriate box)

1. X | accuse the above named defendant who lives at the address set forth above
| accuse the defendant whose name is unknown to me but Who is described as

 

 

l accuse the defendant whose name and popular designation or nickname are unknown to me and whom | have.
therefore designated as Jol'ln Doe or Jane Doe

 

 

with violating the penal laws of the Commonwealth of Pennsylvania at 301 p|TrSBURGH Cm,
(Subdii.ision Code) (Ptace-Pd’.tirzl Subdivisrc']
|n Allegheny County 02 on or about 1011 21201 8 0:30
(Ccul'.ty Code)

 

 

 

"\GPC Jll?..!\ - P.ev. 07]15

\`§>KA; l,'.+ 14 ”

- a m..mpmr alaiirnaiseciaiiriiiisi@cavi=i.mm

 

 

 

 

 

 

' (`QQ ' _ - ) | 562 § §
Docket Number'. Date Filed: OTN!LiveScan Number Conq)laintllncicient Nurnber
G 820979-5 15201969
First; |Viddle: Lasi:
Defenda"mame FRANi< oei_ucA

 

 

 

 

 

 

The acts committed by the accused are described below with each Act ct Assemb|y or statute allegedly violatedl if

appropriate When there is more than one offense each offense should be numbered chronologically

{Set forth a brief summary cf the less sufficient to advise the defendant ct the nature cf the oftense(s) charged. A citation to the stati.ite{s) allegedly viclated.
without more is nct sutiident. ln a summary case, you must cite the specific section(s) and subsedicn(s} of the statute(s) or orcinaricc(s) allegedly violated lri
addition sodal security numbers and financial information (e.g Pltl$} should nct be listen ll the identity of an account must be established list only the last four

digits. 204 PA_Code §§213.1 -215.7.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lnchoa_te § Attempt [:|So|ir:itatlon EConsplracy
Offe'nse ia 901 A is 902/ii rs 903
x 1 2702 Az of the 15 5 _Fi . __ _ - .
Lead? Offense# Sedion Subsecticrn PA Siatute ('l`rilei Counts Grade NC|C Offense Code UCRJNIBR§ Code
PennDOT Data Aoa'dent
nrappiicabiei cramer |:l Sals!vz°ns l:lWori<Zorie

 

Slatute Description/Acts of the accused associated with this Offense:

18 2702A2 AGGRAVATED ASSAULT F1 5 COUNTS

The actor attempted to cause or intentionally knowingly or recklessly caused serious bodily injury to
Detective Lincoln while in the performance of duiy, as defined iri section 2702(c) or engaged in public
transportation iri violation of 18 Pa. C.S. §2702(a)(2).

The actor attempted to cause or intentionally, knowingly or recklessly caused serious bodily injury lo
Detective Burgunder while iri the performance of duly, as defined in section 2702(c) or engaged iri public
transportation in violation of 18 Pa. C.S. §2702(3)(2).

The actor attempted to cause or intentionally, knowingly or recklessly caused serious bodily injury to
Detective Honick while iri the performance of duty. as defined iri section 2702(c) or engaged in public
transportation in violation of 18 Pa. C.S. §2702(3)(2).

The actor attempted to cause or intentionally knowingly or recklessly caused serious bodily injury to
Sgt. Baker while in the performance of duty, as defined in section 2702{c) or engaged in public
transportation in violation of 18 Pa. C.S. §2702(3)(2).

The actor attempted to cause or intentionally knowingly cr recklessly caused serious bodily injury to
Sgl. Turko while in the performance of duty, as detined in section 2702(c) or engaged in public
transportation in violation of 16 Pa. C.S. §2702(a)(2)

 

 

 

 

"_'F: 412_!\ - Rsv. 051/08

Page 2 of 4

aaa miami isa?-CB Dr)ciimentl Mllf@b#§£ @EUMIMFGDMPLA|NT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- (`
Docket Nurnber: Date Filed: OTNi'LiveScan Number Complaintllncident Ni.n'riber
G 820979-5 18201969
F.rst Mddle. Last
Defendam"ame FRANK oai_ucA
F lncl'ioate m Attempt |___}So|icltation E|Consplracy
Offense 18 901/li 15 902 A 18 903
2 2702 A2 of the ia 1 F1 _
Lead? Ofte£se# Section Subsecoi:n PA Sta*.ute (Tiile) Counts Grade NCIC Offense Code UCRiNlBRS Ccde
PennDOT Data Aco'dent
irrappiicabiei timber l:l well z°"e l:|W°'*“’-°"e

 

 

 

Statute DescriptionlActs of the accused associated with this Offense:

18 903A1 CR|M|NAL CONSPIRACY F1 1 COUNT
The actor, with the intent of promoting or fac-litating the crime of 18 2702'A2 conspired and agreed with

Thomasl Zokaites & Heitzenrater that they or one or more ofthem would engage in conduct constituting
such crime or an attempt or solicitation to commit such crime_ and in furtherance thereof did commit an

overt act in violation of 18 Pa_ C.S. §903 (a)(‘l)_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lr_lc_hoal£_ il Attempt E}Solicitation EConspiracy
offense 18 901A 13 902 A 18 903
_=i 55`01_ 1 ofth _ 18 1 ; E`3i . ` s
Lead=! Ofrense# Secti'on Subsection PA Statute (I'ide) Coun§ Grade NC|C offense Code UCRi'N§RS Code
Pe_ni_‘iDOT |_Ja_ta - =Wdém
(irai)piicavie) nimmer 13 Sale‘yz°"e |:|W°‘l‘Z'°"e

 

 

 

Statute DescriptionlActs of the accused associated with this Offense:

18 55011 RlOT F3 1 COUNT
The actor participated with two or more other personsl in a course of disorderly conduct with intent to

commit or facilitate the commisi'cri of a felony or misdemeanor, or to prevent or coerce official action or
when said actor or any other participant to the knowledge of the actor used or planned to use a firearm or
other deadly weapon iri violation of 18 Pa C.S §5501(1)or(2)or(3)_

 

 

;'C\$"C 41.".5\ - Rev. 09/08 Page 3 of 4

 

 

 

 

 

 

. am .Q mr ama miami salt munson meanwme
Docket Nurnber: `““ “' té"File`r':l: OTN`i'l..iveScan Number Complaint/loci ntNumber
G 820979-5 18201969
First lVliddle; Last
Defendant Name FRANK DELUCA

 

 

 

 

 

 

2. | ask that a warrant of arrest or a summons be issued and that the defendant be required to answer the charges l have
made.

3. l verify that the facts set forth in this complaint are true and correct to the best of my knowledge or information and
belief. This verification is made subject to the penalties of Section 4904 of the Crimes Code (18 PA.C.S,§4QD4)
relating to unsworn falsification to authorities

4. This complaint is comprised of the preceding page(s) numbered through

5. | certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicia|
System of Pennsylvania that require filing confidential information and documents differently than non-confidential
information and documents

The acts committed by the accused, as listed and hereafter, were against the peace and dignity of the Commonwea|th
of Pennsylvania and were contrary to the Act(s) of the Assembly. or in violation of the statutes cited.
(Before a warrant of arrest can be issued, an affidavit of probable cause must be completed, sworn to before the

issuing authority, and attached.)
/0 //Z //b_,,,r M\
l / '

(Signalure of Aflianl)
(Dale)

AND NOW, on this date 0 U;b€a_[(_') j 9 utasz that the complaint has been properly completed and verilied_
f

An afddavit of probable cause must be completed before a warfarit can be iss

._M

@§~ J- 5a >\

(Magisterial District Court Number) (|ssuin hority)'

CPNG C. STEPHENS,
MAGISTERIAL DISTRICT JUDGE
Mi'-iGISTERIAL DISTPJCT 05-2-22
l'lY COlrll"llSSlOl\l EXPIRES Ol\l THE
FIRST thPlDAY IN JANUAR`!', 2022

 

 

ziac~ii'za- Rev. osi/cs Fase¢iv‘ l

 

Docket Number: budd

 

 

M|BW~+ GQMF’LNNT

 

asaa€aaaasa:aeaneae~ai§£%’a%§s%§i

 

ant Number

 

 

 

 

 

 

 

o azosrs-s 18201969
Defenda"* N"‘"‘e §§iini< Mddle Liiiseti_ucit
AFF|DAVIT Of PROBABLE CAUSE
1. \\HEN:

a) Date when Af`f`lant received information:

101'11[2018

b} Date when the source ot' information (Policc Of`i'tcers, Int`ormant, Victim, Co-Dcfendant, Defendant, etc.) received inforrnation'

10.“11/2018

2. HOW:

3) Hnw At'f'tant knows this particular person commith crimc: {persona| observation1 defendant's admissions, etc.):

Detectives observations

b) How the source ofini`ormation knotts this particular person committed the crime:

Detectives observations

c) l-iow both Af`iiant and/or source of information kno\\s that a particular crime has been commitcd:
Detectives observations

3, WHAT Cth\LES:

 

18 2702 AZ AGGRAVATED ASSAULT
18 2702 A2 AGGRAVATED ASSAULT
18 2702 A2 AGGRAVATED ASSAULT
18 2702 A2 AGGRAVATED ASSAULT
18 2702 A2 AGGRAVATED ASSAULT

18 5501 1 RIOT

18 903 A1 CR|M|NAL CONSP|RACY
4_ \\'HERE CR[ME(S) COMMITTED:

50 S. 12TH STREET

5_ WH\' AFFl.-\-.\`l` BELlE\'ES THE SOURCE OF INFORMATIO.\':

X Source is presumed reliable. i.e. other Policc Ofi`tcer_ E_ve\\'itncss, Victirn ofCrirne, etc.

Source has given information in the past which has led to arrest and/or con\iction

Defendant's reputation t`or criminal activity

This source made declaration against his/her penal interest to the above offense

X Af`i`iant an¢’or other Police Of`i`icers corroborated details ot'thc information

 

Pagc 1 of 3

rea Poi_ici,s dismissememe

oosteri~iumbéease :i:eitcivisai ~ _ ii€u' 1521 " tpisrriiiivadaimaaesr
G 820979-5 18201969

First: Middle Lasl:
Defendant Name FRANK DELUCA

 

 

 

 

 

 

 

 

 

 

 

On 10.'12/2018, Detective Honick, Detective Lincolnl Detect;ve Martin and ll Detect`ve Burgunder, were conducting an
undercover investigation inside of Kopy's Bar. located at BD South 12th Street PGH PA 15203. We have received numerous
complaints regarding narcotics sales happening inside of, and ed,:acent to Kopy's Bar.

During the course of our investigation. multiple members (approx 6) of tne Pagan s motorcycle club entered the bar and
proceeded to the rear seating area, near the pool table. We were able to identify these individuals as Pagans by their club colors
(jeanjacl<et vests wl Pagan's written across the back). uring the course of the evening, Det. Honick overheard a patron of the bar
E§y "those guys are cops" white motioning in ourdirection Det. Honick informed us that our undercover capacity may have been
compromised *Our attention wa_s=furthe£;drawn to members of the Pagan motorcycle club because they began to stare in our
direction. At one i:'ir':i'iii'tl `DeL Martiriapproached the group of Pagans and conhrmed to them that we were in fact Police Oflicers,
and we were not there to infringe on anyone's good time

l contacted Sgt Turl-to (Zone 3 supervisor) to inform him that we were conducting an undercover operation at Kopy's Bar and our
cover had been compromised by members of the Pagan's motorcycle club.

At this time, two club members left. leaving four members inside of the bar. The remaining Pagans were later identihed at Frank
DELUCA, Bruce THON|AS, Eril-c HE|TZENRATER and N'lichae| ZOKAITES. DELUCA, THOMAS, HEITZENRATER and ZOKA|TES
left the rear of the establishment and repositioned themselves at a table directly behind where we were seated. DeL Honick. DeL
Lincoln and Det. Martin engaged DELUCA and ZOKA|TES in conversation, which was cordial at |irst; detectives shock hands
multiple times with DELUCA and ZOKA|TES. DELUCA became angry and began screaming obscenities at Det Martin and
telling him to get the fuck out of his bar. Det. Honick stood between DELUCA and Det. Martin in an attempt to de-esca|ate the
situation. DELUCA did not respond to Det. Honick`s de-escalation attempts and became even more irate.

At this time, l again contacted Sgt Turko and requested him to send back-up to our location. Sgt Baker and Ofticer King were
the first uniformed Offtcers to arrive at our location. As they entered the bar l informed them that the members of the Fagan's were
wearing blue jean vests. Sgt. Baker moved behind DELUCA. who was still screaming in Det. Honick's lace. DELUCA then
pushed Det. Honickl which started a physical confrontation that ZOKA|TES immediately entered into.

l attempted to gain control of DELUCA by grabbing his head and upper torsol when l did so, ZOKAITES punched both Det.
Lincoln and l in the head/face area Det. Martin intervened and struck ZOKA|TES with a closed fist and tackled hirn to the groundl
Mu|tiple Oficers were then able to take ZOKA|TES into custody. l grabbed DELUCA by the torsol and immediately felt a handgun
in his waistbandl l yelled “gun" to alert all officersldetect.ves on scene that DELUCA was armed. lvlulti`p|e thcers were ordering
DELUCA to stop resisting DELUCA did not comply and continued to kick and punch ofhcers as we attempted to take him into
custody. During the f ght, Sgt. Turko deployed his pepper spray which contaminated both actors and off cers. l was able to grab
DELUCA by his ponytail with my right hand and attempted to control his head/neck with my left hand. DELUCA refused to comply
and tried to get out of my grasp while simultaneously reaching for his waistband. DELUCA continued to kick myself, Det. Lincoln
and Sgt. Turko in the leg/groin areas and shove Sgt. Baker_ Det. Lincoln struck DELUCA in the face multiple times in an attempt
to gain control of h'm and prevent h.'m from reaching his firearm. DELUCA was eventually taken to the ground by multiple officers
and forcibly handcuffed Once in custody_ Det. Andrew Robinson secured Ex #1.¢3 Beretta BU 9mm 'semi auto handgun (Ser# ’
NU098492) from DEL=UCA'S‘waistb`and.

Dunng the initial altercation with DELUCA and ZOKAITES, THOMAS grabbed and pushed Det Martin in an attempt to free
ZOKAlTES from Det Martin's control Det Martin threw THOMAS to the ground by his torst and ordered him to stay on the
ground As Det Martin was throwing THOMAS to the groundl HE|TZENRATER pulled Det Martin off of THOMAS.
HEl`lZENRATER a*so pulled Sgt. Baker away from the altercation, to assist in freeing THOMAS. Det. Martin punched
HE|TZENRATER with a closed fist multiple times and knocked him to the ground. HE|TZENRATER was taken into custody by

 

Page 2 of3

Case 2:18-cv-01567-CB Document 1 §§ imame m|mg@@MpLA]N-r

 

 

 

 

Docket Numbei“. Date Filed: OTNlLiveSc_an Number Complalntilncldent Number
G 820979-5 18201969
First lvliddle Last:
Defenda"t flame FRANK oeLucA

 

 

 

 

 

 

assisting Officers, search incident to arrest of HEITZENRATER by Ocher King yielded Ex #2 . a Ruger LCP 95 9mm semi auto
handgun (Se# 452-34644) from the waistband of HE|TZENRATER.

THOMAS. HlETZENRATER. and ZOKA|TES were transported to the ACJ for processing DELUCA was taken to iv‘lercy Hospita'
for medical clearance and then transported to the ACJ for processing A cell phone 3 large knives and a wallet were recovered
from the bar floor as a result of the confrontation

Det. |\Aurrayl from the Computer Crime Unit, responded to the scene to capture video from the surveillance cameras inside of the
bar. Bar owner Stephen Kopy facilitated the transfer of the surveillance video. While the video was download`ng. l asked Mr. Kopy
if his establishment was a frequent hang out of the Pagans. He informed me that THOlleS was a regular, and knew that he was
associated with the Pagans. |Vlr. Kopy stated that DELUCA would sometimes accompany THOMAS into the bar, but was note
regular patron. Mr. Kopy further stated that he had never seen HE|TZENRATER nor ZOKAITES.

-DELUCA and HE|TZENRATER did posses concealed weapon permits at the time of their arrestl

l, BR|AN BURGUNDER , BEING DULY SWORN ACCORDING TO THE LAW, DEPOSE AND SAY
THAT THE FACTS SET FOR'YH lN THE FOREGOING AFF|DAV|T ARE TRUE AND CORRECT TO THE BEST OF MY
KNOWLEDGE, lNFORMAT|ON AND BEL|EF.

l CERT!FY THAT THIS FILING CON|PL|ES WITH THE PROVIS|ONS OF THE CASE RECORDS PUBLIC ACCESS
POLICY OF THE UN|FlED JUDICIAL SYSTEM OF PENNSYLVANIA THAT REQUIRE FILlNG CONF|DENTIAL
lNFORNlAT|ON AND DOCUMENTS DIFFERENTLY THAN NON-CONF|DENT|AL lNFORMATlON ?ND DOCUMENTS.

 

/ .
. (Signalure of Afliant)
Swor to me and subscribed behCe me this / g mh day of , 0 CT`OL:_/]L . rg~o/' (P'

0 _'>J_lEDate (-"/~` /`\__F_\ .MagisterialDistrictJudge
/ ® V "’

 

 
 

le comm ssion expires first Nlond7 of January. CRAIG C. STEPHENS,
MacierRiAi. otsrittcr iu de
g 3 3 iiscisreriiai_ oisrrt`icr` tis= .=22
in coiii»'iissioiv E><Pii=ies ii THE
Fir=isr norton iii JANUARY, ' "

 

 

Page 3 of3

